Citation Nr: 0605313	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic allergic rhinosinusitis.

2.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to June 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  

In June 2004, the RO denied that appellant's claim of 
entitlement to service connection for chronic otitis media, 
including as secondary to the service-connected 
rhinosinusitis.  Because the appellant did not complete the 
procedural steps necessary for an appeal on that issue, the 
Board has not included it in its consideration of the claims 
on appeal.

In his January 2004 VA Form 9, the appellant stated that he 
wanted a Travel Board hearing.  The appellant subsequently 
notified the RO in writing, in March 2004, that he wanted a 
personal hearing at the RO.  That hearing was conducted at 
the RO in December 2004, and the transcript is of record.  In 
a July 2005 written statement, the appellant said that he was 
unable to give testimony before the Board.  Therefore, as 
there is no outstanding hearing request, the case is ready 
for appellate review.


FINDINGS OF FACT

1.  The appellant's rhinitis/sinusitis disability is 
manifested by complaints of nasal blockage, nasal drainage, 
post-nasal drip, severe headaches and one documented episode 
each of purulent discharge and infection requiring treatment 
with antibiotics.

2.  The appellant does not have nasal polyps.

3.  The appellant has not undergone radical surgery with 
postoperative chronic osteomyelitis and he has not undergone 
repeated operations.

4.  The appellant does not have near constant sinusitis 
characterized by headaches, pain and tenderness, and purulent 
discharge or crusting after repeated surgeries.

5.  The appellant's most recent pulmonary function test 
recorded a Forced Expiratory Volume in one second (FEV-1) of 
111 percent of the predicted value; his FEV-1 to Forced Vital 
Capacity (FVC) ratio was 101 percent of the predicted value.

6.  There is no evidence that appellant requires medical 
treatment at least monthly for exacerbations of his service- 
connected asthma, or that the asthma requires at least three 
courses of steroid treatment per year; there is no evidence 
that appellant requires any systemic corticosteroids or 
immunosuppressant drugs. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
chronic rhinosinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.96, 4.97, Diagnostic Code 6513 (2005).

2.  The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97 
(Diagnostic Code 6602) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims by correspondence dated 
in November 2002 (prior to the January 2003 rating action); 
that document informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  

In addition, in the May 2003 Statements of the Case (SOC), 
and the various Supplemental Statements of the Case (SSOC), 
the RO informed the appellant about what the evidence had to 
show to establish entitlement to an increased evaluation for 
rhinosinusitis disability and for bronchial asthma 
disability.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's two claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA arranged for 
examinations for compensation purposes.  The appellant was 
afforded an opportunity to testify in a personal hearing at 
the RO.  The appellant was informed about the kinds of 
evidence that were required and the kinds of assistance that 
VA would provide.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist or 
notify that is unmet.

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his December 2004 personal hearing 
at the RO that his VA doctors kept giving him stronger 
medication for his asthma which meant that the condition was 
getting worse.  He said that when he had a sinus attack, he 
would have liquid in his nose.  The appellant stated that he 
had undergone two sinus operations.  The first operation took 
place in April 2001, and the second was in March 2002.  The 
appellant further stated that he might have to undergo 
another operation.  He said that his sinuses have been 
infected and that he has nasal blockages that impair his 
breathing.  The appellant reported treatment for his asthma 
at VA every two to three months and said that he took 
medication daily, to include pain medication for his sinus 
headaches.  See Hearing Transcript pp. 2-5.

Review of the appellant's VA treatment records dated between 
March 2002 and March 2005 reveals that the appellant denied 
headaches and nasal discharges in May 2002.  In June 2002, 
bilateral nasal inflammation was observed.  He had had no 
hospitalizations or emergency room visits since his last 
treatment.  An August 2002 note indicated that the appellant 
had had an exacerbation of his bronchial asthma related to 
poor adherence to his medication regimen.  In October 2002, 
the appellant's nasal septum was normal and he had no 
discharge.  In January 2003, the appellant reported that he 
had experienced no shortness of breath or discomfort.  There 
was no nasal discharge then or in early May 2003.  In 
December 2003, there were no polyps, no lesions, no evidence 
of post-nasal drip (PND) and the nasal septum was not 
deviated.  The clinical assessment was patient with well-
controlled asthma who only has complaints of allergic 
rhinitis symptoms.  In February 2004, the appellant 
complained of recurrent nasal stuffiness that was worse on 
the left.  Two months later, he complained of a watery nasal 
discharge; he had not had any emergency room visits.  In May 
2004, there was no evidence of PND or polyps and the 
appellant reported that he only had to use rescue therapy 
twice a month.  In September 2004, the appellant reported 
daily use of a bronchodilator and he said he had nocturnal 
asthma symptoms.  In January 2005, the appellant reported 
three to four attacks of asthma per week.  He was noted to be 
recuperating from a recent sinus infection; he denied 
shortness of breath.

The appellant underwent a VA medical examination for asthma 
in December 2002; the examiner reviewed the appellant's 
medical records.  The appellant reported almost continuous 
asthma with serious attacks lasting several days four to five 
times per month.  Occasionally he had a dry cough with scanty 
production of clear sputum.  On physical examination, there 
were no cardiac abnormalities.  Spirometric testing was 
normal.  Pulmonary function test results included a FEV1/FVC 
ratio of 103% of the predicted value.  The FVC result was 
114% of the predicted value and the FEV1 result was 117% of 
the predicted value.

In May 2003, a VA doctor reviewed the appellant's medical 
records and stated that the appellant was not taking systemic 
steroidal drugs.  The doctor also stated that the appellant 
was not taking immunosuppressant drugs.

The appellant underwent a VA sinus examination in December 
2003; the examiner reviewed the appellant's medical records.  
The appellant complained of difficulty breathing through his 
nose and said that he had a thick yellowish nasal discharge.  
The examiner stated that the appellant took topical steroids 
and antihistamines.  On physical examination, there was 
purulent discharge in each nostril.  Tenderness was present, 
but not crusting.  The examiner rendered a diagnosis of 
chronic maxillary sinusitis.

The appellant underwent another VA sinus examination in 
February 2005; the examiner reviewed the appellant's claims 
file.  The appellant complained of recurrent nasal stuffiness 
and recurrent interference with breathing. He did not report 
purulent discharge or dyspnea.  The examiner stated that the 
appellant had had no periods of incapacitation.  Radiographic 
examination of the appellant's sinuses resulted in normal 
findings.  

The appellant also underwent a VA asthma examination in 
February 2005; the examiner reviewed the appellant's records.  
The appellant complained of a chronic cough that was 
occasionally productive of whitish sputum.  He reported mild 
to moderate dyspnea on exertion.  He said that he had a tight 
chest most of the time and asthma once or twice a week.  The 
examiner stated that there were no periods of incapacitation.  
On physical examination, there was no evidence of cor 
pulmonale, right ventricle hypertrophy or pulmonary 
hypertension.  The examiner stated that there was no evidence 
of restrictive disease.  Pulmonary function testing revealed 
mild obstructive respiratory impairment.  There was no 
significant interval change since April 2004. Pulmonary 
function testing resulted in an FEV1/FVC ratio of 101% of the 
predicted value.  The FVC result was 115% of the predicted 
value and the FEV1 result was 111% of the predicted value.

A.  Sinus claim

The appellant's service-connected chronic sinus disability 
has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6513 of the VA Rating Schedule, chronic maxillary sinusitis.  
According to the General Rating Formula for Sinusitis, a 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note which follows 
these provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Review of the evidence of record reveals that the appellant 
has never undergone radial surgery followed by chronic 
osteomyelitis.  Nor does the medical evidence of record 
indicate that the appellant has suffered from near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

While the appellant has provided information concerning 
headaches, his nasal discharge has been described as purulent 
on only one occasion and there is no other clinical evidence 
of purulence or crusting reflecting purulence.  Furthermore, 
the medical evidence of record does not reflect repeated 
surgeries - only two surgeries.  Since there is no clinical 
evidence of purulent discharge or crusting reflecting 
purulence after repeated surgeries, the evidence of record 
does not support a 50 percent rating under the current rating 
criteria.  Therefore, evaluation under the criteria for 
sinusitis would not result in an increased rating in the 
instant case.

The Board has also considered the regulatory provisions 
relating to rhinitis wherein allergic or vasomotor rhinitis 
warrants a 30 percent rating when there are nasal polyps; 30 
percent is the highest rating available under this code.  
38 C.F.R. § 4.79, Diagnostic Code 6522.  There is no current 
evidence of polyps in the appellant's nose.

Therefore, the Board finds that the appellant likely 
experiences continued problems with symptoms that appear 
characteristic of the 30 percent criteria, namely three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In reaching this determination, the 
Board has given due consideration to the doctrine of 
resolving all doubt in favor of the veteran under 38 U.S.C.A. 
§ 5107(b), which requires that if the evidence preponderates 
in favor of the veteran or is in relative equipoise, the 
claim must be allowed and that the claim may be denied only 
if the preponderance of the evidence is against the claim.

In light of the evidence of record and the above legal 
criteria, the Board finds that the appellant is not entitled 
to an evaluation in excess of 30 percent as the evidence of 
record does not demonstrate that the appellant experiences 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Nor has he undergone 
radical surgery followed by chronic osteomyelitis.  

While the appellant has provided information concerning 
headaches and nasal discharges, he has not undergone repeated 
surgeries and there is no clinical evidence of record 
describing his nasal discharge as being purulent on more than 
one occasion nor is there any clinical evidence of crusting 
reflecting purulence.  Thus, more than a 30 percent 
evaluation is not warranted under the applicable rating 
criteria.

B.  Asthma claim

The appellant's bronchial asthma has been rated as 30 percent 
disabling under Diagnostic Code 6602 of the Rating Schedule.  
Diagnostic Code 6602 provides that a 30 percent evaluation 
will be assigned where there is an FEV-1 of 56- to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40- to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  For a rating of 100 percent: 
FEV-1 less than 40 percent of predicted, or FEV1/FVC less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or daily use of systemic 
(oral or parenteral) corticosteroids or immuno-suppressive 
medications.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's bronchial asthma.  None of the 
values disclosed as a result of pulmonary function testing 
indicates that the appellant warrants greater than a 30 
percent evaluation under the provisions of Diagnostic Code 
6602.  The medical evidence of record does not reveal the 
existence of at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  Nor is it clinically shown that 
the appellant requires daily use of systemic (oral or 
parenteral) corticosteroids or immuno-suppressive 
medications.  There is no clinical evidence of record to 
establish that the appellant experiences more than one attack 
per week with episodes of respiratory failure.  Therefore, a 
preponderance of the evidence is against the claim for a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 6602.

The appellant has indicated that he should be rated higher 
for his bronchial asthma due to his symptomatology.  While 
the appellant contends that the service-connected asthma has 
increased in severity, as a layperson he is only competent to 
report observable symptoms - not clinical findings which are 
applied to VA's Schedule for Rating Disabilities.  Compare 
 Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994).  Competent medical evidence is 
required.  The PFTs of record do not demonstrate loss of 
pulmonary function sufficient to award a higher evaluation.  
The clinical assessments of record are considered persuasive 
as to the appellant's degree of impairment due to the 
bronchial asthma since they consider the overall industrial 
impairment due to his respiratory illness.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 30 percent for disability due to bronchial asthma is not 
warranted.

C.  Extraschedular ratings

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluations for the 
sinusitis and asthma disabilities at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that either one of the 
appellant's service-connected disabilities has presented such 
an unusual or exceptional disability picture at any time as 
to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the two schedular evaluations in this 
case are not inadequate.  As discussed above, there are 
higher ratings for sinusitis and asthma disability, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any recent hospitalization for either disability and 
he has not sought any emergency treatment or other than 
routine treatment.  The appellant has not offered any 
objective evidence of any symptoms due to either disability 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
further consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
appellant's rhinosinusitis is denied.

Entitlement to an evaluation in excess of 30 percent for the 
appellant's bronchial asthma is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


